Title: Virginia Delegates to Benjamin Harrison, 19 March 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philadelphia March 19th. 1782

The Motion we made for Congress to accept the Beef, that might be supplied by the State for the southern Army above her former quota of that article, in discount for its value in the last Quota; is referrd to the Super-intendant of Finance, who has not yet reported upon it. If our accounts are true, touching the evacuation of Charlestown, which is said to have taken place on the 24th. ult. it will hardly be an object for us to press, considering the precedent it will establish.
The capture of Cornwallis and of his Army, has made a great impression on the European Courts in our favor; & the evacuation of the southern parts of the U. S. will probably raise such an opinion of the establishment of our Independancy beyond the power of G. B. to shake, as to incline some of those Courts to an Alliance, that may make our Enemies dispair of ever succeeding against us. The alarm in England is very great. Strong & pointed Petitions have been presented against continuing the war, the opposition in the House of Commons has reachd within 41 of the ministerial majority, & the accounts from N. York are, that the Lords North, Germaine & Sandwich are actually displaced. Vigorous preparations, on our part, for the ensuing campaign, will give such efficacy to these impressions, as may probably put a period to the war.
We enclose the Paper, which will shew the success of our Ally in the W. Indies.
Our Colleague Mr. Randolph, who left this place for Richmond yesterday, will give you a more particular account of the contents of our latest Dispatches, & of the proceedings here, than it is proper for us to commit to Paper.
We have the honor to be, with the greatest respect, Sir, Yr. Excellency’s most obedt. & most Humb. Servts.
J Madison Jr.Jos. JonesA. Lee
